Citation Nr: 1545463	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  14-09 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS).

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include adjustment disorder, depression, anxiety, and a disorder characterized by memory problems.

4.  Entitlement to service connection for joint pain, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for muscle pain, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for bilateral hearing loss disability.
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from July 1989 to July 1993.

This matter comes before the Board from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference in June 2015.  A transcript of his hearing has been associated with the record.

The Veteran seeks service connection for an acquired psychiatric disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that a Veteran, who is a lay person, is not competent to diagnose his specific psychiatric disability.  Therefore, VA must consider whether the Veteran's psychiatric symptoms regardless of the label attached to them warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The evidence of record reflects that the Veteran has been provided diagnoses of adjustment disorder and PTSD, and also seeks compensation for symptoms of depression, anxiety, and memory loss.  The Board has characterized the issues accordingly.  

The issues of entitlement to service connection for an acquired psychiatric disorder other than PTSD, joint pain, muscle pain, headaches, and bilateral hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a diagnosis of PTSD that is related to an in-service stressor.

2.  The Veteran has a functional gastrointestinal disorder, namely IBS, which is presumptively due to his Persian Gulf War service.


CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(b), 3.307, 3.309 (2015).

2.  IBS was incurred in service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  As the Board has determined that the evidence is sufficient to warrant the grant of service connection for IBS and PTSD, no further discussion of the VCAA is necessary with respect to these claims.
Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

	IBS

Service connection may be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); 71 FR No. 242, pp. 75669-75671 (December 18, 2006).  Consideration of a Veteran's claim under this regulation does not preclude consideration of entitlement to service connection on a direct basis.

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): an undiagnosed illness; the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Functional gastrointestinal disorders; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a).

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a).
A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317(a).

A disability referred to in this section shall be considered service connected for purposes of all laws of the United States.  38 C.F.R. § 3.317(a).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue (2) Signs or symptoms involving skin (3) Headache (4) Muscle pain (5) Joint pain (6) Neurologic signs and symptoms (7) Neuropsychological signs or symptoms (8) Signs or symptoms involving the respiratory system (upper or lower) (9) Sleep disturbances (10) Gastrointestinal signs or symptoms (11) Cardiovascular signs or symptoms (12) Abnormal weight loss (13) Menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d).  The Veteran's DD Form 214, Certificate of Release or Discharge from Active Duty, confirms that he served in Southwest Asia from October 1990 to April 1991.  Therefore, the Veteran is a qualifying Persian Gulf Veteran.

In February 2012, the Veteran stated that he had experienced chronic, unexplained diarrhea, constipation, and heartburn since he was in the Army.  He indicated that he used medication, and that his symptoms occurred regardless of his diet.  His claim indicated that this condition began in 1991, and that he had been treated privately.

A February 2012 record from the Veteran's private physician indicates the Veteran's report of daily gastrointestinal distress, often with diarrhea.  He also noted periods of constipation.  The diagnosis was IBS, mixed type.  

On VA examination in August 2012, the Veteran's complaints of gastrointestinal symptoms were not addressed.

In February 2013, the Veteran's private physician indicated that the Veteran had a diagnosis of IBS, and noted that it was a problem that the Veteran had experienced for a long time.  

Having carefully reviewed the record, the Board concludes that service connection for IBS is warranted.  As noted, his private physician has considered the reported symptoms and assigned a diagnosis of IBS.  IBS is considered a functional gastrointestinal disorder, subject to presumptive service connection.  The Veteran's physician has also considered the Veteran's competent reports regarding the history of this claimed disability, and indicated that the Veteran has experienced these symptoms for some time.  There is no evidence of record which controverts this physician's findings.  

In sum, the record supports a finding that the Veteran has IBS and that manifested after his time in the Persian Gulf.  Accordingly, the service connection is warranted for IBS.


	PTSD

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor. See 38 C.F.R. § 3.304(f) (2014).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. See 38 C.F.R. § 3.304(f)(1) (2015); see also, 38 U.S.C.A. § 1154(b) (West 2014).  Similarly, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39,843 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 2010).

On VA examination in July 2012, the examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  She provided an Axis I diagnosis of alcohol abuse in partial remission.  However, she acknowledged that the Veteran's reported stressor of his unit taking fire and his being more frightened than he had ever been in his life was a stressor that would support the diagnosis of PTSD, and that it was related to the Veteran's fear of hostile military or terrorist activity.  She further indicated that under the Diagnostic and Statistical Manual of Mental Disorders, 4th edition (DSM-IV), the Veteran met Criterion A (exposure to a traumatic event), Criterion B (persistent re-experiencing of the traumatic event), Criterion C (persistent avoidance), Criterion D (persistent symptoms of increased arousal), Criterion E (duration of symptoms more than one month), and Criterion F (symptoms cause clinically significant distress or impairment).  She indicated that the Veteran's test results were not valid, but did not otherwise discuss her ultimate conclusion that the Veteran's symptoms did not meet the DSM-IV criteria for a diagnosis of PTSD.  

A February 2013 private psychiatric consultation report appears to indicate a provisional diagnosis of PTSD.

On VA examination in November 2013, the examiner concluded that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD, and indicated that no mental disorder diagnosis applied.  This examiner also indicated that the Veteran's reported stressor was related to the Veteran's fear of hostile military or terrorist activity, and was adequate to support the diagnosis of PTSD.  He indicated, however, that the remaining criteria were not met.  

A June 2015 statement from a private counselor indicates that she had conducted an initial assessment in June 2015.  She concluded that the Veteran met the criteria for a diagnosis of PTSD, based on his reported symptoms.  

Having reviewed the evidence pertaining to this claim, the Board concludes that service connection is warranted for PTSD.  In this regard, two VA examiners have concluded that the Veteran's reported stressor is related to his fear of hostile military or terrorist activity, and is adequate to support the diagnosis of PTSD,  Moreover, the private licensed counselor indicates that a diagnosis of PTSD is appropriate.  Thus, the record as a whole supports the grant of service connection for PTSD.    
ORDER

Entitlement to service connection for IBS is granted.

Entitlement to service connection for PTSD is granted.

	(CONTINUED ON NEXT PAGE)
REMAND

As an initial matter, the Board observes that the AOJ determined in June 2012 that the Veteran's service treatment records were unavailable.  In November 2013, it requested the Veteran's service personnel records.  In January 2014, it received a response indicating that there were "NO RECORDS AT CODE 13 FOR THIS PERSON.  SUGGEST YOU USE DPRIS WEB TO OBTAIN INFORMATION FROM OFFICIAL MILITARY PERSONNEL FOLDERS IN THE CUSTODY OF THE DEPARTMENT OF DEFENSE."  The AOJ subsequently made such a request.  In July 2014, the Defense Personnel Records Information Retrieval System (DPRIS) responded that there was no record found for the specified social security number in the repository system.  The AOJ was advised to verify the Veteran's information and that his service was completed after implementation of electronic official military personnel file records systems in 2000.  The Board notes that the Veteran's service was completed prior to 2000.  Additional efforts should be employed to seek the Veteran's records from the Department of Defense.

	Psychiatric Disorder

With respect to his claimed psychiatric disorder, the Veteran stated in February 2012 that since service he had experienced anxiety and depression, as well as memory problems.  The record contains diagnoses of adjustment disorder and depressive disorder.  While the July 2012 VA examiner provided only a diagnosis of alcohol abuse, and the subsequent January 2014 examiner indicated that no Axis I diagnosis applied, it is unclear whether either of these examiners considered the Veteran's private treatment and diagnoses rendered by these private providers.  The Board therefore concludes that an additional examination is necessary to determine whether any Axis I diagnosis other than PTSD applies, and if so, whether such is related to service.

	Muscle Pain, Joint Pain, and Headaches

The Veteran seeks service connection for muscle and joint pain, as well as headaches.  In February 2012, he stated that he had experienced unexplained muscle and joint pain since he was in the Army.  He indicated that he went to sick call a number of times upon his return from Desert Storm.  

As noted above, service connection may be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); 71 FR No. 242, pp. 75669-75671 (December 18, 2006).  An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5)(2014); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

Although a VA Gulf War protocol examination was scheduled in August 2012, it is unclear whether the examiner considered the Veteran's report of muscle and joint pain.  She indicated that physical examination was normal.  In light of the Veteran's complaints and competent statements regarding treatment during service and symptoms in the years following separation, the Board finds that an additional Gulf War protocol examination is necessary to consider the Veteran's reports of muscle and joint pain.

With respect to headaches, the Veteran has reported that he had been dealing with headaches since his service in operation Desert Storm.  On VA examination in August 2012, the examiner concluded that there was no diagnosis because, although there were symptoms, there was no current clinical objective evidence of diagnosable disease or pathology.  Unfortunately, this conclusion does not consider whether the Veteran's reported headaches might be a manifestation of undiagnosed illness or medically unexplained chronic multisymptom illness.  An examination should be conducted to address this question.

	Bilateral Hearing Loss Disability

Finally, the Board notes that service connection for bilateral hearing loss disability was denied in a September 2012 rating decision.  The Veteran, through his representative, subsequently submitted a notice of disagreement (NOD) in February 2013.  As this NOD did not specify the issues with which the Veteran disagreed, the Board construes it as disagreement with all issues addressed in the September 2012 rating decision.  The filing of a NOD places a claim in appellate status.  Therefore, a statement of the case regarding this issue must be issued to the appellant.  As such, this issue must be remanded.  Manlincon v. West, 12 Vet. App. 239, 240- 41 (1999).

In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate component within the Department of Defense and request any available service personnel and service treatment records.  

If, after making reasonable efforts to obtain the records described above, VA is unable to secure the same, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.
2.  Then, schedule the Veteran for a VA examination to determine the etiology of any currently present acquired psychiatric disorder other than PTSD.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran. 

All indicated studies should be performed, and their results reported. 

Following review of the claims file and examination of the Veteran, the examiner should identify any currently present acquired psychiatric disorder.  The examiner should then provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that any currently present acquired psychiatric disorder other than PTSD began in service or is related to any disease or injury in service. 

Review of the entire record is required; however, the examiner's attention is invited to private treatment reports of record showing diagnoses of adjustment disorder and depressive disorder.

The complete rationale for all opinions expressed should be set forth in the examination report.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  After the development directed in paragraph 1 is completed, to the extent possible, schedule the Veteran for a VA Gulf War protocol examination by an examiner with the appropriate expertise to determine the nature and etiology of his claimed muscle and joint pain, and headaches.

Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should elicit a complete history, the pertinent details of which should be included in the examination report. 

Following interview, examination of the Veteran, and review of the claims file, the examiner should note and detail all reported signs and symptoms referable to muscle and joint pain, and headaches. 

The examiner should determine whether there are any objective medical indications that the Veteran is suffering from a chronic disability manifested by symptoms of muscle or joint pain, and/or headaches.  The examiner should specifically determine whether the Veteran's complaints are attributable to any known diagnostic entities.  If not, the examiner should specifically state whether he is unable to ascribe a diagnosis to the Veteran's complaints. 

If the Veteran's reported muscle or joint pain and/or headaches are ascribed to a known diagnostic entity, the examiner should provide an opinion as to whether it is at least as likely as not that such disease entity(ies) are etiologically related to the Veteran's active service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 
 
4.  Issue the appellant a statement of the case on the issue of entitlement to service connection for bilateral hearing loss disability pursuant to 38 C.F.R. § 19.26 (2015).  If the appellant perfects his appeal by submitting a timely and adequate substantive appeal, then the AOJ should return the claim to the Board for the purpose of appellate disposition.

5.  Upon completion of the above actions, and after ensuring all appropriate development has been completed, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


